Case 1:18-cr-00204-NGG-VMS Document 379-2 Filed 02/26/19 Page 1 of 3 PageID #: 3681




                 EXHIBIT B
Case 1:18-cr-00204-NGG-VMS Document 379-2 Filed 02/26/19 Page 2 of 3 PageID #: 3682



                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

    MKM:TH/MKP                                         27   I   Cadman Plaza East
    F. #2017R01840                                     Brooklyn, New York I 1201




                                                       August 30, 2018

    By Email

    David Stern, Esq.
    Robert Soloway, Esq.
    Rothman, Schneider, Soloway & Stern, LLP
    100 Lafayette Street, Suite 501
    New York, New York 10013

                    Re     United States v. Nancy Salzman, et al.
                           Criminal Docket No. 18-204 (S-1) (NGG)

    Dear Counsel:

                   The govemment writes to request additional information regarding your
    objection to disclosure of discovery copies of certain materials to all defendants in the above-
    captioned case.

                     By letter dated August 3,2018, the government notified you that it is in
    possession of certain electronic evidence, including, but not limited to: (1) electronic devices
    obtained through the execution of a search warrant at 3 Oregon Trail, Halfmoon, New York;
     and (2) electronic devices obtained through the execution of a search warrant at 8 Hale
    Drive, Halfmoon, New York. At the same time, the government disclosed the applications
    for both search warrants, as well as photographs of the execution of the search warrants,
    including photographs of the devices seized during the course of the search. The government
    requested that, to the extent your client objected to the disclosure of full discovery copies of
    such materials to all defendants, that you notify the government "as soon as possible and no
    later than August 8, 2018," noting that such objections may delay the production of
    discovery. Gov't Letter at 5 n.2, Having received no objection from you by that date, the
    government provided the materials to DupeCoop and informed you and other defendants, by
    letter, that they were available for production pursuant to the protective order entered by the
    Court.

                  On August 28,2018, the government received an email from you stating that
    you objected to the "distribution of items seized from our client-or places attributable to
    her-to anyone but us, unless such items are within the scope of the warrant and are
Case 1:18-cr-00204-NGG-VMS Document 379-2 Filed 02/26/19 Page 3 of 3 PageID #: 3683




    established to not contain irrelevant, privileged, or otherwise confidential materials," and
    noting that you intended to present the government with "more detail" regarding your
    objection. The government has informed DupeCoop that it should, until further notice,
    release the material at issue to you, but not to counsel for the other defendants.

                  Attached hereto are search warrant returns identifuing items seized from
    execution of search warrants at 3 Oregon Trail and 8 Hale Drive in Halfmoon, New York.
    Thegovernmentrequeststhatyouidentifywithprecision
    which materials you object being made available to all defendants on the ground that your
    client has an identified privacy interest in it. In addition, the govemment requests that you
    place orders for copies of materials that have already been made available to you through
    DupeCoop and, to the extent you intent to assert that any such materials contain privileged
    communications, that you provide the government with a log of the specific materials that
    you assert contain such privileged communications and the basis for such assertions of
    privilege.

                  Please do not hesitate to contact us    if you have questions. We look forward to
    your prompt response.



                                                          Very truly yours,

                                                          RICHARD P. DONOGHUE
                                                          United States Attorney

                                                By:        lslTanvaHaiiar
                                                          Moira Kim Penza
                                                          Tanya Hajjar
                                                          Assistant U.S. Attorneys
                                                          (718) 2s4-7000




                                                      2
